Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2022 is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ben Kiersz on 06/14/2022.

The application has been amended as follows: 
Claim 34 is cancelled.
Claim 1 is amended to include the limitations of claim 34, reading:

A method of manufacturing a metallic component, the method comprising: 	binder jet additive manufacture printing a powder blend to form a printed part; and super solidus sintering the printed part to form the metallic component, wherein said powder blend has a carbon content of at least 1 wt% and comprises a blend of water atomized base iron powder and at least one master ferroalloy powder, wherein the at least one master ferroalloy has a carbon alloy content of at least 5 wt%, and wherein the at least 1 wt% carbon content of the powder blend is defined by the carbon alloy content of the at least one master ferroalloy, and not by elemental carbon.

Claim 39 is amended to be an independent claim, reading:
	A method of manufacturing a metallic component, the method comprising: 	binder jet additive manufacture printing a powder blend to form a printed part; and super solidus sintering the printed part to form the metallic component, wherein said powder blend has a carbon content of at least 1 wt% and comprises a blend of water atomized base iron powder and at least one master ferroalloy powder, wherein the at least one master ferroalloy has a carbon alloy content of at least 5 wt%, and wherein the water atomized base iron powder has a D50 particle size of more than 20 µm.

Response to Arguments
Applicant’s arguments, see P. 7 Par. 2 - P. 9 Par. 1, filed 04/19/2022, with respect to the 35 USC 112 rejections have been fully considered and are persuasive.  The 35 USC 112 rejections have been withdrawn. 
Applicant’s arguments, see P. 9 Par. 2 - P. 17 Par. 1, filed 04/19/2022, with respect to the 35 USC 103 rejections have been fully considered and are persuasive.  The 35 USC 103 rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-4, 6-8, 11-29, 31-33, and 35-40 are allowed.
Claim 1 requires A method of manufacturing a metallic component, the method comprising: 	binder jet additive manufacture printing a powder blend to form a printed part; and super solidus sintering the printed part to form the metallic component, wherein said powder blend has a carbon content of at least 1 wt% and comprises a blend of water atomized base iron powder and at least one master ferroalloy powder, wherein the at least one master ferroalloy has a carbon alloy content of at least 5 wt%, and wherein the at least 1 wt% carbon content of the powder blend is defined by the carbon alloy content of the at least one master ferroalloy, and not by elemental carbon.
There is no prior art that teaches all the limitations together. The closest prior art is Zhao et al. (CN-105364065-A), in view of Causton et al. (US-5108493-A), but applicant’s arguments are persuasive as stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/               Examiner, Art Unit 1734                                                                                                                                                                                         
/NICHOLAS A WANG/               Primary Examiner, Art Unit 1734